Case 20-41308           Doc 183       Filed 03/24/20 Entered 03/24/20 08:46:34                     Main Document
                                                 Pg 1 of 11


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

     In re:                                               )    Chapter 11
                                                          )
     FORESIGHT ENERGY LP, et al.,                         )    Case No. 20-41308-659
                                                          )
                             Debtors.                     )    Jointly Administered
                                                          )
                                                          )    Related Docket No.: 20

          INTERIM ORDER AUTHORIZING RETENTION AND APPOINTMENT OF
              PRIME CLERK LLC AS CLAIMS AND NOTICING AGENT AND
           ADMINISTRATIVE ADVISOR EFFECTIVE AS OF THE PETITION DATE

                    Upon the application (the “Application”)1 of the above-captioned debtors and

 debtors in possession (collectively, the “Debtors”) requesting entry of an interim order (this

 “Order”) for retention and appointment of Prime Clerk LLC (“Prime Clerk”) as Claims and

 Noticing Agent and Administrative Advisor pursuant to 28 U.S.C. § 156(c), sections 105(a) and

 327(a) of the Bankruptcy Code, Bankruptcy Rules 2002(f), 2014(a), and 2016, and Local

 Bankruptcy Rule 2014(A); and the Court having jurisdiction to consider the Application and

 relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and Rule 81-9.01(B)(1) of the

 Local Rules of the United States District Court for the Eastern District of Missouri; and

 consideration of the Application and the relief requested therein being a core proceeding in

 accordance with 28 U.S.C. § 157(b)(2); and venue being proper in this District pursuant to 28

 U.S.C. §§ 1408 and 1409; and due and proper notice of the Application being adequate and

 appropriate under the particular circumstances; and a hearing having been held to consider the

 relief requested in the Application; and upon the First Day Declaration and the Steele Declaration

 submitted in support of the Application; and the Debtors having estimated that there are

 thousands of creditors and parties in interest in these chapter 11 cases, many of which are

 expected to file proofs of claim; and it appearing that the receiving, docketing and maintaining

 of proofs of claim would be unduly time consuming and burdensome for the Clerk; and the Court

 1
       Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Application.
Case 20-41308         Doc 183    Filed 03/24/20 Entered 03/24/20 08:46:34              Main Document
                                            Pg 2 of 11



 being authorized under 28 U.S.C. § 156(c) to utilize, at the Debtors’ expense, outside agents and

 facilities to provide notices to parties in title 11 cases and to receive, docket, maintain, photocopy

 and transmit proofs of claim; and the Court being satisfied that Prime Clerk has the capability

 and experience to provide such services and that Prime Clerk does not hold an interest adverse

 to the Debtors or the estates respecting the matters upon which it is to be engaged; and good and

 sufficient notice of the Application having been given under the circumstances and no other or

 further notice being required; and it appearing that the employment of Prime Clerk is in the best

 interests of the Debtors, their estates and creditors; and sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.       Notwithstanding the terms set forth in the Application and in the

 Engagement Agreement, the Application is GRANTED on an interim basis solely as set forth in

 this order, and the Debtors are authorized to retain Prime Clerk as Claims and Noticing Agent and

 Administrative Advisor effective as of the Petition Date under the terms of the Engagement

 Agreement only to the extent that the terms of the Engagement Agreement do not conflict with the

 terms of this Order.

                2.       Prime Clerk is authorized and directed to perform notice and claims

 processing services as set forth below and in this Order and any non-conflicting provisions of the

 Application. Under the Engagement Agreement, Prime Clerk will perform the following services

 as the Claims and Noticing Agent pursuant to 28 U.S.C. § 156(c):

                (a)      assist the Debtors with the preparation and distribution of all required
                         notices and documents in accordance with the Bankruptcy Code and the
                         Bankruptcy Rules in the form and manner directed by the Debtors and/or
                         the Court, including: (i) notice of any claims bar date, (ii) notice of any
                         proposed sale of the Debtor’s assets, (iii) notices of objections to claims and
                         objections to transfers of claims, (iv) notices of any hearings on a disclosure
                         statement and confirmation of any plan or plans of reorganization, including
                         under Bankruptcy Rule 3017(d), (v) notice of the effective date of any plan,
                         and (vi) all other notices, orders, pleadings, publications and other
                         documents as the Debtors, the Court, or the Clerk may deem necessary or

                                                    2
Case 20-41308     Doc 183    Filed 03/24/20 Entered 03/24/20 08:46:34               Main Document
                                        Pg 3 of 11


                     appropriate for an orderly administration of these chapter 11 cases;

            (b)      maintain a copy of the Debtors’ schedules of assets and liabilities and
                     statements of financial affairs (collectively, the “Schedules”), listing the
                     Debtors’ known creditors and the amounts owed thereto;

            (c)      maintain (i) a list of all potential creditors, equity holders and other parties-
                     in-interest and (ii) a “core” mailing list consisting of all parties described in
                     Bankruptcy Rule 2002(i), (j) and (k) and those parties that have filed a
                     notice of appearance pursuant to Bankruptcy Rule 9010; update and make
                     said lists available to the Clerk and upon request by a party in interest;

            (d)      furnish a notice to all potential creditors of the last date for filing proofs of
                     claim and a customized form for filing a proof of claim, after such notice
                     and form are approved by the Clerk and the Court, and notify said potential
                     creditors of the existence, amount and classification of their respective
                     claims as set forth in the Schedules, which may be affected by inclusion of
                     such information (or the lack thereof, in cases where the Schedules indicate
                     no debt due to the subject party) on a customized proof of claim form
                     provided to potential creditors;

            (e)      maintain a post office box or address for receiving claims and returned mail,
                     and process all mail received;

            (f)      for all notices, motions, orders or other pleadings or documents served,
                     prepare and file or cause to be filed with the Clerk a certificate of service
                     within 24 hours of service which includes (i) the docket number(s) and
                     title(s) of the pleading(s) served, (ii) a list of persons to whom it was mailed
                     (in alphabetical order) with their addresses, (iii) the manner of service, and
                     (iv) the date served;

            (g)      maintain a duplicate claims register on behalf of each Debtor (collectively,
                     the “Claims Register”); and specify in the Claims Register the following
                     information for each claim docketed: (i) the claim number assigned by the
                     Court in the official claims register, (ii) the date received, (iii) the name and
                     address of the claimant and agent, if applicable, who filed the claim, (iv) the
                     address for payment, if different from the notice address, (v) the amount
                     asserted, (vi) the asserted classification(s) of the claim (e.g., secured,
                     unsecured, priority, etc.), and (vii) any disposition of the claim;

            (h)      upon receipt of proofs of claim not otherwise filed with the Clerk,
                     electronically file claims in the Court’s Claim Register(s) within forty eight
                     (48) hours of receipt; upon completion of the docketing of claims processed
                     with the Court, reconcile its records with the Court for all claims received
                     to date for each case to ensure use of the same numbers for each proof of
                     claim maintained by the Court and by Prime Clerk; if the time deadline

                                                3
Case 20-41308        Doc 183    Filed 03/24/20 Entered 03/24/20 08:46:34            Main Document
                                           Pg 4 of 11


                        cannot be met due to volume or unforeseen circumstances, Prime Clerk
                        shall promptly notify the Clerk;

               (i)      implement necessary security measures to ensure the completeness and
                        integrity of the Claims Register and the safekeeping of the original claims;

               (j)      monitor the Court’s docket for all notices of appearance, address changes,
                        and claims-related pleadings and orders filed and make necessary notations
                        on and/or changes to the duplicate claims register(s) and any service or
                        mailing lists, including to identify and eliminate duplicative names and
                        addresses from such lists;

               (k)      identify and correct any incomplete or incorrect addresses in any mailing or
                        service lists;

               (l)      assist in the dissemination of information to the public and respond to
                        requests for administrative information regarding these chapter 11 cases as
                        directed by the Debtors or the Court, including through the use of a case
                        website at https://cases.primeclerk.com/foresightenergy and/or call center;

               (m)      thirty (30) days prior to the close of these chapter 11 cases, to the extent
                        practicable, request that the Debtors submit to the Court a proposed order
                        dismissing Prime Clerk as claims, noticing, and solicitation agent and
                        terminating its services in such capacity upon completion of its duties and
                        responsibilities and upon the closing of these chapter 11 cases;

               (n)      within seven (7) days of notice to Prime Clerk of entry of an order closing
                        these chapter 11 cases, reconcile all proofs of claim with the Court;

               (o)      periodically audit the claims information to assure the Clerk’s Office that
                        the claims information is being appropriately and accurately recorded in the
                        claims register; allow the Clerk’s Office to independently audit the claims
                        information during regular business hours; allow the Clerk’s Office to
                        inspect Prime Clerk’s premises at any time during regular business hours;

               (p)      with prior approval of the Clerk, at the close of these chapter 11 cases,
                        address the destruction of proofs of claim as instructed by the Clerk; and

               (q)      comply with applicable federal, state, municipal, and local statutes,
                        ordinances, rules, regulations, orders, and other requirements.

               3.       Prime Clerk is authorized and directed to perform administrative advisor

 services as set forth below and in this Order and any non-conflicting provisions of the Application.

 Under the Engagement Agreement, Prime Clerk will perform the following services as the

                                                 4
Case 20-41308        Doc 183    Filed 03/24/20 Entered 03/24/20 08:46:34               Main Document
                                           Pg 5 of 11


 Administrative Advisor pursuant to 11 U.S.C. § 327(a):

               (a)      assist the Debtors with plan-solicitation services including: (i) balloting, (ii)
                        distribution of applicable solicitation materials, (iii) tabulation and
                        calculation of votes, (iv) determining with respect to each ballot cast, its
                        timeliness and its compliance with the Bankruptcy Code, Bankruptcy Rules,
                        and procedures ordered by this Court; (v) preparing an official ballot
                        certification and testifying, if necessary, in support of the ballot tabulation
                        results; and (vi) in connection with the foregoing services, process requests
                        for documents from parties in interest, including, if applicable, brokerage
                        firms, bank back-offices and institutional holders;

               (b)      assist with the preparation of the Debtors’ schedules of assets and liabilities
                        and statements of financial affairs and gather data in conjunction therewith;

               (c)      provide a confidential data room, if requested;

               (d)      manage and coordinate any distributions pursuant to a chapter 11 plan; and

               (e)      provide such other processing, solicitation, balloting and other
                        administrative services described in the Engagement Agreement, but not
                        included pursuant to § 156(c), that may be requested from time to time by
                        the Debtors, the Court, or the Clerk’s Office.

               4.       For services rendered under 11 U.S.C. § 327(a), Prime Clerk shall be

 compensated in accordance with and will file interim and final fee applications for allowance of

 its compensation and expenses and shall be subject to sections 330 and 331 of the Bankruptcy

 Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and applicable Guidelines. Prime Clerk

 shall serve notice of these cases and the initial 11 U.S.C. § 341 meeting of creditors using the

 current Official Form 309F notice as modified by the Court. Prime Clerk shall obtain this form

 notice from the Clerk and shall not modify the form notice it receives from the Clerk without the

 Clerk’s consent. Any claims bar date notice must be approved by the Court and the Clerk prior to

 being issued by Prime Clerk.

               5.       Pursuant to 28 U.S.C. § 156(e), the Clerk shall perform her normal function

 as the custodian of Court records and official record keeper of all information related to these

 cases. The Clerk shall maintain the official case docket and claims register for each of these

                                                   5
Case 20-41308        Doc 183     Filed 03/24/20 Entered 03/24/20 08:46:34             Main Document
                                            Pg 6 of 11


 Debtors. Prime Clerk shall work cooperatively with, assist, and support the Clerk in any way

 consistent with this Order. If Prime Clerk is unclear as to the application or applicability of any

 rule or procedure, it is to seek guidance from the Clerk.

                6.      The Clerk shall provide Prime Clerk with Electronic Case Filing (“ECF”)

 credentials that allow Prime Clerk to receive ECF notifications, file proofs of claim, and file

 certificates of service. Prime Clerk is authorized and directed to obtain a post-office box or address

 for the receipt of proofs of claim.

                7.      Prime Clerk shall maintain a publicly accessible copy of the claims filed in

 these cases. Prime Clerk shall not unilaterally remove or alter any incorrect names or addresses

 from the claims register or mailing lists but shall file with the Court an updated creditor matrix

 along with a memorandum describing any change(s) thereto in accordance with Local Bankruptcy

 Rule 1009 and pay any requisite fee.

                8.      Prime Clerk shall, using the Court’s ECF System as instructed by the Clerk,

 electronically file all proofs of claim that Prime Clerk has received or will receive in these cases,

 using the Court’s ECF System as instructed by the Clerk. Upon receipt of a proof of claim or a

 transfer of claim, Prime Clerk shall stamp the receipt date and time on the document before filing

 it with the Court. The Clerk need not physically transfer any claim that she received electronically

 to Prime Clerk. The Clerk may, by using Prime Clerk’s overnight express account, transmit to

 Prime Clerk any paper proof of claim that she receives. Prime Clerk shall not accept any proofs of

 claim electronically or provide any access to the public on its website to electronically file the

 proofs of claims

                9.      The Clerk shall retain exclusive responsibility to receive all transfers of

 claims. All transfers of claim shall be filed with the Clerk. Any and all transfers of claim and



                                                   6
Case 20-41308         Doc 183    Filed 03/24/20 Entered 03/24/20 08:46:34           Main Document
                                            Pg 7 of 11


 accompanying filing fees received by Prime Clerk shall be filed with and paid to the Clerk.

                10.      Any contrary provision in the Application notwithstanding, and unless

 otherwise ordered by the Court, Prime Clerk shall serve any document that it is required to serve

 pursuant to this Order, the Application, and/or the Engagement Agreement within one (1) business

 day of the document being entered on the Court’s docket. Prime Clerk shall file a certificate of

 service for any such document within one (1) business day of the document being served. Unless

 otherwise ordered by the Court, notice of any hearing that Prime Clerk is required to serve pursuant

 to this Order, Application, and/or the Engagement Agreement must be served within one (1)

 business day of the hearing being set. Prime Clerk shall file a certificate of service for any such

 notice within one (1) business day of the notice being served.

                11.      Once these cases have been closed, Prime Clerk shall seek permission of

 the Clerk to destroy any paper proofs of claim still in its possession that it has received in these

 cases and that have previously been filed with the Court. Prime Clerk shall file with the Court a

 certificate of destruction specifying the method of destruction, the date of destruction, and any

 reference number or other relevant information for the destruction of the paper proofs of claim.

                12.      Except as otherwise provided in paragraph 3 and 4, the Debtors are

 authorized to compensate Prime Clerk in accordance with the terms of the Engagement Agreement

 upon the receipt of reasonably detailed invoices setting forth the services provided by Prime Clerk

 and the rates charged for each, and to reimburse Prime Clerk for all reasonable and necessary

 expenses it may incur, upon the presentation of appropriate documentation, without the need for

 Prime Clerk to file fee applications or otherwise seek Court approval for the compensation of its

 services and reimbursement of its expenses.

                13.      Prime Clerk shall maintain records of all services showing dates, categories



                                                  7
Case 20-41308         Doc 183    Filed 03/24/20 Entered 03/24/20 08:46:34            Main Document
                                            Pg 8 of 11


 of services, fees charged and expenses incurred, and shall serve monthly invoices on the Debtors,

 the Office of the United States Trustee, counsel for the Debtors, the Clerk, counsel for any official

 committee monitoring the expenses of the Debtors, and any party in interest who specifically

 requests service of the monthly invoices.

                14.      The parties shall meet and confer in an attempt to resolve any dispute that

 may arise relating to the Engagement Agreement or monthly invoices; provided that the parties

 may seek resolution of the matter from the Court if resolution is not achieved.

                15.      Pursuant to section 503(b)(1)(A) of the Bankruptcy Code, the fees and

 expenses of Prime Clerk under this Order shall be an administrative expense of the Debtors’

 estates.

                16.      Prime Clerk may apply its advance to all prepetition invoices, which

 advance may be replenished to the original advance amount, and thereafter, Prime Clerk may hold

 its advance under the Engagement Agreement during the chapter 11 cases as security for the

 payment of fees and expenses incurred under the Engagement Agreement.

                17.      In the event Prime Clerk is unable to provide the services set out in this

 order, Prime Clerk will immediately notify the Clerk and Debtors’ counsel and, upon approval of

 the Court, cause to have all original proofs of claim and computer information turned over to

 another claims and noticing agent with the advice and consent of the Clerk and Debtors’ counsel

 or to the Court directly.

                18.      The Debtors shall not be authorized to terminate Prime Clerk’s services, nor

 shall Prime Clerk cease providing notice and claims processing services during the chapter 11

 case(s) for any reason, including nonpayment, without an order of the Court. If these cases convert

 to cases under Chapter 7 of the Bankruptcy Code, Prime Clerk shall cooperate with the Clerk to



                                                  8
Case 20-41308         Doc 183   Filed 03/24/20 Entered 03/24/20 08:46:34              Main Document
                                           Pg 9 of 11


 turn over to the Clerk or another agent any materials that the Clerk requests unless Prime Clerk

 continues as notice and claims agent following the conversion.

                19.      In the event of any inconsistency between the Engagement Agreement, the

 Application and the Order, the Order shall govern.

                20.      Notwithstanding any provision in the Bankruptcy Rules to the contrary, the

 terms and conditions of this Order shall be immediately effective upon its entry.

                21.      All time periods herein shall be computed pursuant to Bankruptcy Rule

 9006.

                22.      A final hearing (the “Final Hearing”) on the Application shall be held on

 April 3, 2020 at 10:00 a.m. (prevailing Central Time) in the United States Bankruptcy Court,

 111 S. Tenth Street, Courtroom 7-North, St. Louis, Missouri 63102. Any objections or responses

 to entry of a final order shall be filed in writing with the Court by 11:59 p.m. (prevailing Central

 Time), on March 30, 2020, and shall be served on: (a) proposed counsel to the Debtors, Paul,

 Weiss, Rifkind, Wharton & Garrison LLP, (Attention: Alice Belisle Eaton and Patrick Steel);

 (b) proposed co-counsel to the Debtors, Armstrong Teasdale LLP (Attention: Richard W. Engel, Jr.

 and John G. Willard); (c) the U.S Trustee; (d) counsel to the Ad Hoc First Lien Group; (e) counsel

 to the Ad Hoc Crossover Group; (f) counsel to the Facilities Agent; (g) counsel to the Term Agent;

 (h) counsel to the Indenture Trustee; (i) counsel to the collateral trustee under the Debtors’ secured

 debt facilities; (j) counsel to the DIP Agent; (l) counsel to DIP Lenders; (m) counsel to Murray

 Energy Corporation; (n) counsel to Reserves; (o) the Internal Revenue Service; (p) the Securities

 and Exchange Commission; (q) the United States Attorney’s Office for the Eastern District of

 Missouri; (r) the state attorneys general for all states in which the Debtors conduct business;

 (n) counsel to the Committee; and (o) the holders of the 30 largest unsecured claims against the



                                                   9
Case 20-41308         Doc 183    Filed 03/24/20 Entered 03/24/20 08:46:34             Main Document
                                            Pg 10 of 11


 Debtors, on a consolidated basis (collectively, the “Notice Parties”). In the event no objections to

 entry of a final order on the Application are timely received, this Court may enter such final order

 without need for the Final Hearing.

                23.      Notice of the Application as provided therein shall be deemed good and

 sufficient notice of such Application and the requirements of the Bankruptcy Rules and the Local

 Bankruptcy Rules are satisfied by such notice.

                24.      No later than two business days after entry of this Order, the Debtors shall

 serve a copy of this Order on the Notice Parties and shall file a certificate of service no later than

 one (1) business day after service.


                                                               KATHY A. SURRATT-STATES
                                                                Chief U.S. Bankruptcy Judge
 DATED: March 24, 2020
 St. Louis, Missouri
 jjh




                                                  10
Case 20-41308     Doc 183    Filed 03/24/20 Entered 03/24/20 08:46:34   Main Document
                                        Pg 11 of 11


 Order Prepared By:

 Richard W. Engel, Jr., MO 34641
 John G. Willard, MO 67049
 Kathryn R. Redmond, MO 72087
 ARMSTRONG TEASDALE LLP
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 621-5070
 Facsimile: (314) 621-2239
 Email: rengel@atllp.com
        jwillard@atllp.com
        kredmond@atllp.com

 Paul M. Basta (admitted pro hac vice)
 Alice Belisle Eaton (admitted pro hac vice)
 Alexander Woolverton (admitted pro hac vice)
 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 1285 Avenue of the Americas
 New York, New York 10019
 Tel: (212) 373-3000
 Fax: (212) 757-3990
 Email: pbasta@paulweiss.com
        aeaton@paulweiss.com
        awoolverton@paulweiss.com

 Proposed Counsel to the Debtors and Debtors in Possession
